          Case 8:20-cv-00368-JLS-JDE Document 1-2 Filed 02/21/20 Page 1 of 2 Page ID #:18




From:                           Nahal Kazemi
Sent:                           Friday, February 21, 2020 3:19 PM
To:                             Nick.hanna@usdoj.gov; usacac.civil@usdoj.com; usacac.cv-civilrights@usdoj.gov
Subject:                        Notice of Ex Parte TRO application


Dear Counsel:

We represent the City of Costa Mesa, California and Katrina Foley, in her individual capacity as a Costa Mesa resident.

We understand that the United States of America, the United States Department of Health and Human Services, the
United States Department of Defense, the United States Air Force, the Centers for Disease Control and Prevention, the
State of California, Fairview Developmental Center (Fairview), the California Governor’s Office of Emergency Services,
and the California Department of General Services (the “Defendants”) intend to relocate from 35‐50 patients individuals
already diagnosed with the Coronavirus from a secure location on Travis Air Force Base, where they are isolated from
population centers, to Costa Mesa, a densely populated city within a county of over 3 million. And that, further,
Defendants plan to do so without first determining the suitability of the facility where these individuals will be
housed. The Defendants’ plan was announced at the eleventh hour, late last night, with no efforts to include local
government leaders or public health officials.

Based upon these planned actions, the City of Costa Mesa and Ms. Foley will be filing an ex parte application for a
temporary restraining order in the United States District Court for the Central District of California later today. The ex
parte application will seek an order asking the Court to order Defendants to refrain from transferring individuals
exposed to or infected with the Coronavirus to Fairview in Costa Mesa until an adequate site survey can be completed,
and, if the facility can be made suitable for this purpose, until all necessary improvements to the facility are made to
ensure the housing of infected individuals there possess no threat to the health and safety of the community. The City
and Ms. Foley will assert that granting this relief under Federal Rule of Civil Procedure 65, the Administrative Procedure
Act, 42 U.S.C. § 1983, the Fifth and Fourteenth Amendment rights to procedural and substantive due process, and the
Tenth Amendment.

Please let us know immediately by email or telephone if the Government intends to oppose the application. If we do
not hear from you within the next 30 minutes, we will inform the Court that we have not received the Government’s
position.

Regards,

Nahal Kazemi


Nahal Kazemi
Senior Counsel


18300 Von Karman Ave., Suite 930 | Irvine, California 92612-
1057
949.476.8700 | Fax 949.476.0900
nkazemi@kelleranderle.com | www.kelleranderle.com |
CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it, may contain
confidential information that is legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended
recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the information contained in or attached to this
message is STRICTLY PROHIBITED. If you have received this transmission in error, please immediately notify us by reply e-mail at

                                                                                            1
         Case 8:20-cv-00368-JLS-JDE Document 1-2 Filed 02/21/20 Page 2 of 2 Page ID #:19
info@kelleranderle.com or by telephone at 949.476.8700 and destroy the original transmission and its attachments without reading them or
saving them to disk. Thank you.




                                                                                    2
